455 F.2d 160
Ruth Louise WILLIAMS and Edward Smith, Plaintiffs-Appellees,v.Agnes BAMBAUER, Defendant-Appellant.
No. 71-3043 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 10, 1972.

Frank S. Thackston, Jr., Frank W. Hunger, Lake, Tindall & Hunger, Greenville, Miss., for defendant-appellant.
Fountain D. Dawson, Greenville, Miss., Francis S. Bowling, William F. Coleman, Jackson, Miss., for plaintiffs-appellees.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
This appeal involves judgments rendered after a non-jury trial of two consolidated diversity suits for damages arising out of the same automobile accident.  The opinion of the district court contains the findings of fact and conclusions of law and is reported.  Williams v. Bambauer, N.D.Miss.1971, 325 F. Supp. 716.  The findings of fact are not clearly erroneous, nor does any error in law appear.  The judgments are therefore due to be and they are


2
Affirmed.


3
* Rule 18, 5 Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409.